Citation Nr: 9918192	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  92-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left ankle, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left forearm, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

In March 1996, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a shell fragment wound (SFW) 
of the left (minor) forearm are currently manifested by two 
well-healed, nontender scars, without objective clinical 
findings of limitation of motion, painful motion, weakness, 
reflex deficit, sensory deficit, or more than slight 
limitation of function under the criteria in effect prior to 
or after July 3, 1997. 

3.  The veteran has no more than moderately severe impairment 
of the left ankle, with mild neuropathy.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating beyond 10 percent for 
residuals of a SFW of the left forearm have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 
4.40, 4.45, 4.73, Diagnostic Code 5307 (prior to and after 
July 3, 1997).  

2.  The schedular criteria for a rating beyond 20 percent for 
left ankle disability have not been met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, 
Diagnostic Code 5284, 4.124a, Diagnostic Codes 8520- 8725 
(prior to July 3, 1997 and 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  In this regard, it is noted 
that the veteran's representative has requested that the case 
be remanded for VA examinations since conflicting findings 
were documented.  The Board finds that the evidence of record 
is adequate for evaluation purposes and that further 
development is not required.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disabilities for which 
entitlement to an increased evaluation are currently 
considered on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Muscle injuries are currently rated under 38 C.F.R. Part 4, § 
4.73, Diagnostic Codes 5301-5329, and the protocol for the 
evaluation of muscle injuries is set forth in 38 C.F.R. Part 
4, § 4.56, as follows:  The provisions of 38 C.F.R. Part 4, § 
4.56(b) state that "[a] through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged," while the 
provisions of 38 C.F.R. Part 4, § 4.56(d) note that "[u]nder 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe and severe." In order to evaluate a 
moderate muscle disability, the examination must note: (i) 
Type of injury, including whether or not the injury is 
through and through or deep penetrating; (ii) History and 
complaint, including the service department record or other 
evidence of in-service treatment for the wound and record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability; and (iii) Objective findings, 
including entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  (1) Slight 
disability of muscles.  (i) Type of injury: Simple Wound of 
muscle without debridement or infection.  (ii) History and 
complaint: Service department record of superficial wound 
with brief treatment and return to duty, Healing with good 
functional results. No cardinal signs of muscle disability as 
defined by paragraph (c) of this section.  (iii) Objective 
findings: Minimal scar. No evidence of fascial defect, 
atrophy, or impaired tonus. No impairment of function or 
metallic fragments retained in muscle tissue.  (2) Moderate 
disability of muscles.  (i) Type of injury. Through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. Part 4, § 4.56 (1998).  

During the pendency of this action, the criteria for rating 
muscle injuries changed. Effective July 3, 1997, VA has 
revised the criteria for diagnosing and evaluating muscle 
injuries (38 C.F.R. Part 4, §§ 4.55 - 4.73; Diagnostic Codes 
5301-5328), including residuals of gunshot and shell fragment 
wound injuries. 62 Fed. Reg. 30235-30240 (1997).  On and 
after that date, all diagnoses or evaluations of such 
injuries for VA purposes must conform to the revised 
regulatory criteria.  The new criteria for evaluating 
service-connected muscle injuries residual to gunshot and 
shell fragment wounds, including the veteran's shell fragment 
wound injuries of the left forearm and residuals of shell 
fragment wounds of the left ankle are codified at 38 C.F.R. § 
4.40, et. seq. 62 Fed. Reg. 30235-30240 (1997).  The new 
rating criteria are, in part, sufficiently different from 
those in effect prior to July 3, 1997, that the RO and the 
Board are required to evaluate the veteran's service-
connected residuals of a SFW of the left forearm and 
residuals of a SFW of the left ankle, and to adjudicate his 
claim for an increased rating for those disabilities, under 
the VA Schedule for Rating Disabilities (Rating Schedule) 
related to muscle injuries as it was in effect prior to July 
3, 1997, as well as with consideration of revisions that 
became effective on that date.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so. Consistent with that 
decision, both old and new criteria have been taken into 
consideration by the RO and the Board, and the version most 
favorable to the veteran applied.


A.  Shell Fragment Wounds of the Left Forearm

The record shows that service connection was granted for 
residuals of shell fragment wounds of the left forearm in 
February 1971, and a 10 percent evaluation was assigned under 
Diagnostic Code 5307.  This was based on service medical 
records which showed that the veteran sustained a fragment 
wound in December 1969 while in Vietnam.  Also considered was 
a VA examination in January 1971, where a 1/8-inch scar and a 
questionable 1/16-inch retained foreign body were noted on 
the left forearm.  It was reported that there was no neuro-
vascular involvement.  

On VA examination in 1992, the examiner noted a healed scar 
on the left forearm.  On neurological evaluation, it was 
reported that the veteran complained of left hand weakness.  
The examiner reported that there was no clear weakness found 
in the upper extremities.  An EMG was normal, and the 
diagnosis was, history of pain syndrome, left forearm.  The 
10 percent protected evaluation was continued by a rating 
decision in April 1992.  On VA examination in February 1995, 
the veteran complained of weakness in his left hand.  On 
examination, it was stated that the veteran's grip was weak 
on the left and that on gross testing, there was a decrease 
in sensation in the left forearm.  It was reported that the 
wound area did not reveal significant scarring.  EMG testing 
of the left forearm was normal.  The diagnosis was, weakness 
of the left arm and left hand; no cause found.  In June 1995, 
the RO continued the 10 percent evaluation.  

The veteran was examined by VA in April 1997.  He reported 
that he was right handed and complained of left upper 
extremity weakness and decreased grip strength in the left 
hand.  It was reported that there was no numbness, tingling, 
instability, fasciculations, dropping things or waking up at 
night shaking his hands.  The examiner reported that there 
was no evidence of any neuropathy, deformity, dysfunction or 
wasting, and no drainage from the wounds.  On examination, it 
was noted that the arms were normal and that the elbows 
showed full flexion, extension, pronation, and supination.  
Flexion was to 145 degrees; pronation was to 85 degrees; and 
supination was to 85 degrees.  It was noted that the veteran 
reported having two scars in the medial epicondylar area of 
the left elbow; the examiner reported that these were 
difficult to see if at all.  It was noted that there was no 
muscle tear, atrophy, deformity or dysfunction.  The examiner 
reported that grip strength was normal palm up and palm down, 
and pulling was normal.  The examiner stated that the muscles 
were normal.  Examination of the wrists showed negative 
Tinel's, Lepan, Phalen and Allen tests.  Examination of the 
neurovascular status of the upper extremities was reported to 
be normal.  The examiner stated that large, heavy bulky 
muscles indicated good muscle strength.  Left upper extremity 
X-rays were reported to be normal.  It was noted that prior 
EMG testing showed factitious changes and there was no 
evidence of any neurologic defect or dysfunction in the 
forearm.  The examiner opined that the veteran highly 
exaggerated his symptoms and that there was no weakness or 
dysfunction in the left 
forearm.   

The veteran underwent a VA neurological examination in April 
1997.  He complained of loss of grip of the left hand and 
decreased lifting power with the left hand.  It was noted 
that in the upper extremities, strength, tone and 
coordination were intact.  The examiner diagnosed that the 
left forearm was normal.  

Prior to July 3, 1997, muscle injuries of the left (minor) 
forearm were evaluated under the provisions of 38 C.F.R. Part 
4, § 4.73, Diagnostic Code 5307 (muscles arising from 
internal condyle of humerus.  Flexors of the carpus and long 
flexors of fingers and thumb; pronator (Function: Flexion of 
wrist and fingers)).  Those criteria provide an evaluation of 
30 percent for severe functional loss of the minor extremity; 
a 20 percent evaluation for moderately severe functional loss 
of the minor extremity; a 10 percent evaluation for moderate 
functional loss of the minor extremity; and a noncompensable 
evaluation for slight functional loss of the minor extremity.  
Then, as now, there was no clinical evidence of arthritis 
(Diagnostic Codes 5003, 5010), ankylosis of the elbow (DC 
5205), a compensable limitation of motion of the forearm 
(DC's 5206, 5207, 5213), or impairment of the elbow, radius, 
or ulna bones (DC's 5209-5212).  The Board finds that no 
other diagnostic code in effect prior to July 3, 1997, was 
more appropriate for rating the veteran's service-connected 
SFW residuals of the left forearm, or warranted the 
assignment of a higher disability rating, that the evaluation 
under 38 C.F.R. Part 4, § 4.73, Diagnostic Code 5307 (prior 
to July 3, 1997).

The revised schedular criteria which became effective on and 
after July 3, 1997, are virtually identical to those in 
effect prior to that date as to muscle injuries to the elbow 
and forearm, then evaluated under the provisions of 38 C.F.R. 
Part 4, § 4.73, Diagnostic Code 5307 (Function: Flexion of 
wrist and fingers. Muscles arising from internal condyle of 
humerus: Flexors of the carpus and long flexors of fingers 
and thumb; pronator).  On and after that date, VA's Schedule 
for Rating Disabilities provides an evaluation of 30 percent 
for severe functional loss of the minor extremity; a 20 
percent evaluation for moderately severe functional loss of 
the minor extremity; a 10 percent evaluation for moderate 
functional loss of the minor extremity; and a noncompensable 
evaluation for slight functional loss of the minor extremity. 
38 C.F.R. Part 4, § 4.73, Diagnostic Code 5307. As noted, the 
current 
medical record contains no clinical evidence of arthritis 
(Diagnostic Codes 5003, 5010), ankylosis of the elbow (DC 
5205), a compensable limitation of motion of the forearm 
(DC's 5206, 5207, 5213), or impairment of the elbow, radius, 
or ulna bones (DC's 5209-5212).  The Board finds that no 
other diagnostic code in effect on or after July 3, 1997, is 
more appropriate for rating the veteran's service-connected 
SFW residuals of the left forearm, or warrants the assignment 
of a higher disability rating, than that currently assigned 
under Diagnostic Code 5307.

Based upon the foregoing and as noted above, the Board finds 
that the requirements of 38 C.F.R. Part 4, § 4.56(b) and (d) 
(1998) have been met; that the VA orthopedic and neurological 
examinations of record are comprehensive and adequate for 
rating the disability at issue; and that the clinical data 
demonstrate that the veteran's service-connected SFW of the 
left forearm involved no more than slight injury to Muscle 
Group VII.  The veteran's left arm has been found to be 
normal based on examination and on laboratory tests.  
Further, the Board finds that the cardinal symptoms of muscle 
disability, i.e., loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, while complained of, have not been 
clinically demonstrated.  The Board also finds that the 
objective medical evidence of record fails to demonstrate 
that the veteran has a neurological disability involving his 
left upper extremity.  

The Board further finds that the veteran's residuals of a SFW 
of the left (minor) forearm are currently manifested by well-
healed, nontender scars, without objective clinical findings 
of limitation of motion, painful motion, weakness, reflex 
deficit, lack of coordination, easy fatigability, sensory 
deficit, radiculopathy, plexopathy, mononeuropathy, 
peripheral polyneuropathy or myopathy, or other limitation of 
function.  The Board concludes that the veteran's service-
connected residuals of a SFW of the left forearm are no more 
than slight, and that a rating in excess of the currently 
assigned and protected 10 percent evaluation for that 
disability is not warranted under the criteria in effect 
before or after July 3, 1997.



B.  Residuals of Shell Fragment Wounds of the Left Ankle


The record shows that the veteran was granted service 
connection for SFW of the left ankle in February 1971, and a 
10 percent rating was assigned.  This was based on service 
medical records which showed that in December 1969, the 
veteran received a SFW and sustained a through and through 
wound of the left ankle.  An infection of the left foot 
subsequently healed.  Also considered was a VA examination in 
January 1971, where two scars were noted with a loss of 
sensation on a scar on the left ankle to the first and second 
toes with a 20 to 30 percent loss of muscle strength on 
dorsal flexion of the left foot.  

On VA examination in February 1992, it was noted that all 
scars were healed.  Dorsiflexion of the left ankle was to 15 
degrees; and plantar flexion was to 50 degrees; inversion and 
eversion were reported to be normal.  It was noted that the 
veteran walked with a limp and used a cane.  Ankle reflexes 
were absent.  

The veteran was examined in April 1997 by VA, and on 
orthopedic evaluation, it was noted that the EMG that was 
performed was normal for any problem, including neuropathy.  
The veteran reported that he experienced numbness of the left 
foot with no instability, give way or dysfunction.  It was 
noted that the veteran thought that the ankle was somewhat 
weak and used a cane, but that the cane was never offered by 
a physician.  Examination showed the veteran's gait to be 
normal.  The examiner noted that there was no atrophy, 
wasting or deformity.  The examiner indicated that the ankles 
were normal; Achilles tendons were normal; and there was no 
tendinitis in the ankles.  It was noted that the veteran had 
two scars over the left ankle.  X-rays were reported to be 
normal, as was EMG testing.  It was the orthopedic opinion 
that the veteran highly exaggerated his symptoms and that 
there was no evidence of any weakness or dysfunction in this 
left ankle.  On neurological examination, it was reported 
that the veteran ambulated with one cane and tended to walk 
with a limp.  It was stated that no Romberg sign was present.  
The examiner reported a 30 percent weakness in dorsiflexion 
of the left foot and toes and eversion of the left foot.  
Tone and coordination were noted to be intact and reflexes 
were symmetric.  Decreased sensation over the dorsum of the 
left foot was reported.  The diagnosis was, neuropathy left 
peroneal nerve, partial and mild to moderate.  

The veteran's left ankle disability is rated under diagnostic 
code 8523, for paralysis of the anterior tibial nerve (deep 
peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 8523 (1998).   
The rating criteria under this Code has remained virtually 
unchanged.  (Under the old criteria a 30 percent disability 
evaluation is warranted for complete paralysis of the 
anterior tibial nerve (deep peroneal), with lost dorsiflexion 
of the foot, while severe incomplete paralysis warrants a 20 
percent disability evaluation.  Under the new criteria, a 20 
percent rating is warranted for severe incomplete paralysis 
of the anterior tibial nerve.  The highest, or 30 percent 
rating, is assigned for complete paralysis of the anterior 
tibial nerve, with dorsiflexion of the foot lost.)

The Board finds that an increased rating is not warranted for 
the veteran's left ankle disability under either the prior or 
current rating criteria.  There is no showing of more than 
severe incomplete paralysis of the anterior tibial nerve as 
evidenced by the findings noted on the most recent VA 
disability evaluation examinations.  In this regard it is 
noted that EMG testing was normal.  While the veteran has 
been noted to have left foot weakness and decreased 
sensation, there is nothing in the record to show that he has 
complete paralysis of the anterior tibial nerve with 
dorsiflexion lost.  Thus a rating beyond 20 percent under 
Diagnostic Code 8523 is not warranted.  

The veteran's service-connected left foot disability is also 
appropriately rated under the criteria for foot injuries 
under diagnostic code 5284. 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (1998).  Residuals of a foot injury warrant a 10 
percent evaluation if they are moderate, a 20 percent 
evaluation if they are moderately severe, or a 30 percent 
evaluation if they are severe. 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  A 10 percent 
evaluation is assigned for moderate limitation of motion of 
the ankle; a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle. 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

In evaluating the veteran's service-connected left ankle 
disability, the Board notes that there was no limitation of 
motion of the left ankle recent VA examination and that no 
swelling or other objective evidence of left ankle pain has 
been found.  In essence, there is no objective evidence of 
any significant functional impairment of the veteran's left 
ankle.  In addition, X-ray studies of the veteran's left 
ankle have been negative.  While a VA examiner has documented 
some neurological findings, neurological tests have been 
negative.  In the Board's opinion, the veteran's disability 
is adequately compensated as 20 percent disabling and that 
there is no objective evidence to show severe impairment (DC 
5284).  Therefore, an increased evaluation is not warranted 
for the veteran's left ankle disability.


Conclusion

With respect to his service-connected left forearm disability 
and his left ankle disability, the Board has given due 
consideration to the provisions of 38 C.F.R. §§ 4.40, 
involving painful motion and functional loss of the 
musculoskeletal system due to pain, and 38 C.F.R. § 4.45, 
which involves weakness, excess fatigability and 
incoordination of the musculoskeletal system.  As evidenced 
by the above discussion, the Board finds that any limitation 
of motion due to pain or weakness, excess fatigability or 
incoordination is adequately compensated in the evaluations 
currently assigned.  In addition the veteran's scars have 
been found to be well healed, and thus the provisions of 
Diagnostic Codes 7803 and 7804 are not applicable.  (To be 
assigned a separate 10 percent evaluation for a superficial 
scar, it must be tender and painful on objective 
demonstration, or poorly nourished with repeated ulceration. 
38 C.F.R. § 4.118, DCs 7803, 7804 (1998)).

The veteran has not asserted that the schedular ratings are 
inadequate or that his service-connected disabilities have 
rendered him unemployable.  There is no competent medical 
evidence in the record stating that the veteran is 
unemployable due to service-connected disability, or that 
vocational rehabilitation is infeasible, and the veteran has 
not testified that he is unable to obtain employment due to 
service-connected disability.  Nor is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown, 8 Vet. App 218, 227 (1995). 
Accordingly, the Board will not address the issues of benefit 
entitlement under the provisions of 38 C.F.R. Part 4, §§ 
4.16(b) or 3.321(b)(1) (1998). 


ORDER

A rating in excess of 10 percent for residuals of a SFW of 
the left forearm is denied.

An increased evaluation beyond 20 percent for residuals of a 
SFW of the left ankle is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

